              Case 1:20-cv-02868-LGS Document 25 Filed 07/13/20 Page 1 of 5
                                        SO ORDERED

 Alex M. Barfield                       Dated: July 12, 2020
 Amy B. Thomson                                New York, New York
 STANTON LAW, LLC
 410 Plasters Avenue
 Suite 200                          The Court retains unfettered discretion whether or not to afford confidential
 Atlanta, GA 30324                  treatment to any Confidential Information or information contained therein
 (404) 881-1288                     submitted to the Court in connection with any motion, application, or
                                    proceeding that may result in any order and/or discretion by the Court.
 Attorneys for Defendants
 Admitted Pro Hac Vice

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------x
 SHANNON DENNIS
                                                                 Case No.: 1:20-cv-02868-LGS
                                Plaintiff,

 v.                                                              AGREED PROTECTIVE ORDER

GREENBERG FARROW ARCHITECTURE
INCORPORATED, RODNEY E. ABNEY, JR.
and KEITH JOHNSTON,

                               Defendants.
 ------------------------------------------------------------x


                                       AGREED PROTECTIVE ORDER

          It is hereby ordered by the Court that the following restrictions and procedures shall apply

 to certain information, documents and excerpts from documents supplied by the parties to each

 other in response to discovery requests:

         1.       Counsel for any party may designate any document, information contained in a

document, information revealed in an interrogatory response or information revealed during a

deposition as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client. Information and documents designated by a party as confidential

will be stamped “CONFIDENTIAL.” “Confidential” information or documents may be referred to

collectively as “confidential information.”

                                                             1
              Case 1:20-cv-02868-LGS Document 25 Filed 07/13/20 Page 2 of 5



         2.      Unless ordered by the Court, or otherwise provided for herein, the Confidential

Information disclosed will be held and used by the person receiving such information solely for use

in connection with the above-captioned action.

         3.      In the event a party challenges another party’s confidential designation, counsel shall

make a good faith effort to resolve the dispute, and in the absence of a resolution, the challenging

party may thereafter seek resolution by the Court. Nothing in this Protective Order constitutes an

admission by any party that Confidential Information disclosed in this case is relevant or admissible.

Each party specifically reserves the right to object to the use or admissibility of all Confidential

Information disclosed, in accordance with applicable law and Court rules.

         4.      Information or documents designated as “confidential” shall not be disclosed to

any person, except:

                  a. The requesting party and counsel, including in-house counsel;

                  b. Employees of such counsel assigned to and necessary to assist in the

                      litigation;

                  c. Consultants or experts assisting in the prosecution or defense of the

                      matter, to the extent deemed necessary by counsel;

                  d. Any person from whom testimony is taken or is to be taken in these

                      actions, except that such a person may only be shown that Confidential

                      Information during and in preparation for his/her testimony and may not retain

                      the Confidential Information; and

                  e. The Court (including any clerk, stenographer, or other person having

                      access to any Confidential Information by virtue of his or her position with the

                      Court) or the jury at trial or as exhibits to motions.

         5.      Prior to disclosing or displaying the Confidential Information to any person, counsel

shall:
                                                     2
             Case 1:20-cv-02868-LGS Document 25 Filed 07/13/20 Page 3 of 5



                 a. inform the person of the confidential nature of the information or

                    documents; and

                 b. inform the person that this Court has enjoined the use of the information

                    or documents by him/her for any purpose other than this litigation and has

                    enjoined the disclosure of that information or documents to any other person.

        6.      The Confidential Information may be displayed to and discussed with the persons

identified in Paragraphs 4(c) and (d) only on the condition that prior to any such display or

discussion, each such person shall be asked to sign an agreement to be bound by this Order in

the form attached hereto as Exhibit A. In the event such person refuses to sign an agreement in

the form attached as Exhibit A, the party desiring to disclose the Confidential Information may

seek appropriate relief from the Court.

        7.      The disclosure of a document or information without designating it as “confidential”

shall not constitute a waiver of the right to designate such document or information as Confidential

Information provided that the material is designated pursuant to the procedures set forth herein no

later than that latter of fourteen (14) days after the close of discovery or fourteen (14) days after

the document or information’s production. If so designated, the document or information shall

thenceforth be treated as Confidential subject to all the terms of this Stipulation and Order.

       8.       All information subject to confidential treatment in accordance with the terms of

this Stipulation and Order that is filed with the Court, and any pleadings, motions or other papers

filed with the Court disclosing any Confidential Information, shall be filed under seal to the extent

permitted by law (including without limitation any applicable rules of court) and kept under seal

until further order of the Court. To the extent the Court requires any further act by the parties as a

precondition to the filing of documents under seal (beyond the submission of this Stipulation and

Order Regarding Confidential Information), it shall be the obligation of the producing party of the


                                                   3
            Case 1:20-cv-02868-LGS Document 25 Filed 07/13/20 Page 4 of 5



documents to be filed with the Court to satisfy any such precondition. Where possible, only

confidential portions of filings with the Court shall be filed under seal.

       9.      At the conclusion of litigation, the Confidential Information and any copies thereof

shall be promptly (and in no event later than thirty (30) days after entry of final judgment no longer

subject to further appeal) returned to the producing party or certified as destroyed, except that the

parties’ counsel shall be permitted to retain their working files on the condition that those files will

remain confidential.

         The foregoing is entirely without prejudice to the right of any party to apply to the Court

 for any further Protective Order relating to confidential information; or to object to the production

 of documents or information; or to apply to the Court for an order compelling production

 of documents or information; or for modification of this Order. This Order may be enforced by

 either party and any violation may result in the imposition of sanctions by the Court.



SO ORDERED.

SIGNED this ______ day of ___________________, 2020.



                                               _______________________________________
                                               HONORABLE LORNA G. SCHOFIELD
                                               UNITED STATES DISTRICT JUDGE




                                                    4
            Case 1:20-cv-02868-LGS Document 25 Filed 07/13/20 Page 5 of 5



                                             EXHIBIT A

         I have been informed by counsel that certain documents or information to be disclosed to me

in connection with the matter entitled Shannon Dennis v. Greenberg Farrow Architecture

Incorporated, et. al., Civil Action No. 1:20-cv-02868-LGS, which is currently pending in the United

States District Court for the Southern District of New York, have been designated as confidential. I

have been informed that any such documents or information labeled “CONFIDENTIAL” are

confidential by Order of the Court.

         I hereby agree that I will not disclose any information contained in such

documents to any other person. I further agree not to use any such information for any purpose

other than this litigation.



Dated:                                         Signed: ________________________

                                               Printed: ________________________




                                                   5
